Citation Nr: 0122071	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  96-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from June 1974 to September 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded for further development in December 
1999, and that the action requested in the remand has been 
accomplished to the extent possible.  The case is now ready 
for appellate review.  

While the veteran had been previously represented by the 
American Legion, the record reflects a revocation of the 
power of attorney in favor of that organization with no 
indication from the veteran that he is interested in 
obtaining alternative representation.  The record reflects 
that the veteran has pursued the claim himself and has 
requested that it be expedited.  The case has been advanced 
on the Board's docket.  Consequently, the Board finds that it 
is reasonable to conclude that the veteran no longer desires 
representation in this matter.  

The Board further notes that a September 2000 rating decision 
granted the veteran a nonservice-connected disability 
pension.  Thereafter, while the record does not reflect that 
the veteran filed a notice of disagreement with any aspect of 
this decision, it does reflect a February 2001 letter, in 
which the veteran asserted a claim of clear and unmistakable 
error (CUE) in the Department of Veterans Affairs (VA) duty 
to assist him on his original application for benefits dated 
December 5, 1994.  He claimed that the VA failed to notify 
him that he could be considered for new and improved pension.  
The regional office (RO) responded in March 2001 and advised 
that his claim for new and improved pension was granted on 
the basis of the information he provided in June 2000.  By 
letter dated September 18, 2000, the veteran was advised of 
these benefits and, in the March 2001 letter, he was again 
advised that he had one year from that date to file a notice 
of disagreement.  No further correspondence from the veteran 
on this issue is contained in the file and therefore no 
further action is indicated.

In addition, the Board observes that although the veteran had 
withdrawn a previous request for a hearing before the Board 
and specifically indicated that he did not want such a 
hearing in his most recent VA Form 9 filed in June 2000, on 
the back of his Form 9, the veteran did request a "court 
hearing," and there is no additional correspondence from 
either the RO or the veteran in this regard.  In view of the 
fact that the veteran was furnished with a hearing before a 
hearing officer at the RO in August 1996, that he has 
requested that his case be advanced on the Board's docket due 
to certain financial considerations, and that he has been 
advised of his appellate rights on multiple occasions, the 
Board will assume that by "court hearing" the veteran is 
loosely referring to court disposition, if necessary, beyond 
his current appeal before the Board.  As far as the Board is 
concerned, the record indicates that the veteran has 
specifically stated that he does not want a hearing before 
the Board, and further delay to clarify or confirm the 
veteran's request is not merited.

Finally, the Board notes that in May 2001, the RO denied a 
claim for service connection for major depressive disorder, 
as secondary to service-connected disability, and entitlement 
to special monthly pension, and while the veteran filed a 
notice of disagreement with this decision in June 2001, he 
has not been furnished with a statement of the case.  
Accordingly, the Board is required to remand these issues for 
the issuance of an appropriate statement of the case.  
Malincon v. West, 12 Vet. App. 238 (1999).  This will be 
addressed more fully in the Remand portion of this decision.


FINDINGS OF FACT

1.  Service connection is in effect for DJD of the left knee, 
rated 10 percent disabling and residuals of a posterior head 
laceration, rated non compensable.

2.  The veteran's current back disability is not related to 
service or a service-connected disability.


CONCLUSION OF LAW

A disorder of the back was not incurred in service or related 
to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that in March 2001, the 
veteran received notice of the new guidelines established by 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (VCAA).  In addition, the record 
clearly contains multiple opinions relevant to the issue 
before the Board (including an October 2000 VA medical 
opinion), and there is no indication that there are any 
outstanding relevant documents or records that have not 
already been obtained.  Moreover, the veteran has been placed 
on notice of the law and regulations pertinent to his claim 
and further notice of this information would be both 
redundant and unnecessary.  

While the Board notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional examination is necessary 
to evaluate this claim.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Thus, the Board finds that this matter has 
been sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records do not reflect complaints, 
treatments, or findings of any back disorder.  In August 
1974, the veteran reportedly injured his left knee when he 
jumped out of his bunk and landed on the floor wrong.  There 
was no mention of injury to his back.  The impression was 
muscle strain to the left knee.  In January 1975, the veteran 
complained of pain in the right knee reportedly from hitting 
the knee on a tow tractor.  There was no mention of injury to 
the back.  The diagnosis was possible meniscus tear.  In 
January 1976, the veteran sustained injury to the left knee 
while playing football.  Although the veteran was initially 
thought to have sustained a fractured femur, the diagnosis 
was revised to left knee strain and traumatic hemarthrosis of 
the left knee.  Once again, the veteran did not report that 
he had sustained any injury to his back.  

A reserve duty physical examination report from June 1977 
does, however, contain a complaint of recurrent back pain 
associated with twisting or wrenching of the back.  A 
specific injury to the back was not identified.  A specific 
back disability was also neither identified nor related to 
any knee disorder.  Evaluation of the spine at this time was 
normal on clinical evaluation.  

At the time of the veteran's original application for 
compensation filed in December 1994, the veteran included a 
statement in which he indicated that "I tend to wonder if 
there is a connection between my knee injury's and present 
back injury."  

Following the veteran's original application for compensation 
filed in December 1994, VA spine examination in March 1995 
revealed some pain on extension with weak effort and X-ray 
findings of lumbar spine stenosis, mild degenerative changes 
as evidenced by small phytes from L3 and L4 vertebral bodies, 
and an incidental finding of spina bifida occulta of S1.  The 
diagnosis was mild lumbar spine stenosis degenerative joint 
disease (DJD).  

March 1995 VA joints examination revealed a diagnosis that 
included status post left knee arthrotomy, medial 
meniscectomy and Slocum procedure January 1979.  

March 1995 VA general medical examination revealed the 
veteran's reported history of twisting his left knee in 
service in 1975, and thereafter undergoing surgery to the 
left knee by Dr. G. Cottington in January 1978.  The veteran 
also noted that he had experienced grinding of his right knee 
for a long time, and experienced low back pain for which he 
was treated by D. Corbett, D.C.  There was no report of any 
injury to the back in service or relating existing back pain 
to the veteran's knee problems.  It was noted that the 
veteran was lifting heavy objects at a steel mill in 1989, 
and that he had disc borderline ruptures.  The diagnosis was 
status post left knee medial meniscectomy 1978.

April 1996 VA joints examination revealed a medical history 
that included lumbar spine stenosis and mild DJD with small 
phytes arising from L3 and L4 vertebral bodies.  Spina bifida 
occulta was also seen at S1.  X-rays were interpreted to 
reveal mild degenerative arthritis.  The diagnosis was status 
post left medial meniscectomy, mild left knee DJD, and mild 
lumbar spine stenosis DJD.  April 1996 VA bones examination 
indicated a history that included a claim of low back pain 
since about 1989 and bulged lumbar discs.  

At the veteran's personal hearing in August 1996, the veteran 
testified that he suffered herniated discs in his back at L3-
5 and S1 in 1989, and that he was informed by his 
neurosurgeons at that time that it was because of his knees 
(transcript (T.) at p. 11).  More specifically, he had been 
told that they were possibly out of alignment, with one 
favoring or compensating for the other (T. at p. 11).  He had 
been staying off his left knee as much as possible until the 
discs became herniated (T. at p. 12).  For the next three 
years he did not do anything, but then got into the oil and 
gas business (T. at p. 12).  The veteran would receive 
treatment for his knees and back at the VA and with D. 
Corbett, D.C. (T. at p. 14).  Later, the veteran indicated 
that even though he injured his back at work, he was claiming 
it as related to his right knee because he was favoring that 
knee in walking (T. at p. 24).  The veteran stated that he 
had magnetic resonance imaging (MRI) of the back in 1989 (T. 
at p. 25).  

In August 1996, the veteran submitted various witness 
statements of individuals prepared to offer testimony with 
respect to the veteran's post-service injuries.

In October 1996, the veteran submitted a copy of a November 
1989 private MRI report which reflects an impression of no 
disc herniation, mild, disc space narrowing at L2-L3, with a 
Schmorl's node deformity, and mild disc bulges at L3-L4, L4-
L5, and L5-S1.

A VA outpatient record from November 1996 reflects that the 
veteran's complaints included painful knees and back.

In December 1996, the veteran submitted a copy of an October 
1989 private hospital record that reflects that the veteran 
had been seen the previous August and September for back 
pain.  At this time, he complained of lower back pain from a 
work injury of lifting and twisting, and the morning prior to 
admission, the pain was worse without numbness or tingling.  
Examination revealed tender paralumbar muscles and spasm, 
with mild tenderness over both sacroiliac joints.  There was 
also decreased range of motion with pain.  The diagnosis was 
low back sprain.  The October 1989 record does not reference 
a back injury in service or identify current back problems as 
associated with a left knee disorder.

In November 1997, the RO received two private medical 
statements, one from D. Corbett, D.C., dated in October 1997, 
and one from Dr. G. Cottington, dated in November 1997.  D. 
Corbett, D.C. opined that the veteran's recent exacerbation 
of his low back pain had, in the past, been due to the 
posture effects of an absence of the left cruciate ligament 
as shown by Dr. G. Cottington's arthroscopic examination of 
January 1978.  Dr. G. Cottington noted that he had first 
examined the veteran in October 1978, at which time the 
veteran gave a history of injury to his left knee in 1975.  
An arthrogram in October 1978 reportedly revealed a medial 
meniscus tear and anterior cruciate ligament (ACL) trauma, 
and a medial meniscus laceration and the complete absence of 
the anterior cruciate ligament was also noted to be 
demonstrated surgically.  Dr. G. Cottington opined that the 
lack of the anterior cruciate ligament would be related to 
trauma at least a year prior because complete atrophy would 
take more than a few weeks to occur.  Dr. G. Cottington 
further opined that "this present is secondary to a present 
back and right knee condition.  One compensating for the 
other."  

Additional records from D. Corbett, D.C., received in March 
1998, reflect that in August 1996, there was a diagnosis of 
primary, acute and moderate intervertebral lumbar disc 
disorder without myelopathy, primary, acute and moderate 
lumbar subluxation, and secondary, acute and moderate sacrum 
subluxation.  It was also noted that the veteran suffered 
from lumbar segmental dysfunction.  There was no reference to 
service or the veteran's service-connected left knee 
disorder.  In October 1997, it was indicated that the veteran 
had sustained an exacerbation of his back symptoms and it was 
noted that his condition had worsened.  In an October 1997 
statement, D. Corbett, D.C. indicated that the veteran's 
recent exacerbation of the veteran's low back pain had, in 
part, been due to the posture effects of an absence of the 
left cruciate ligament as shown by Dr. G. Cottington's 
examination of January 1978.  No specific additional 
disability was identified.  A February 1998 medical statement 
from D. Corbett, D.C. reflects the opinion that the veteran 
had sustained an intervertebral disc disorder without 
myelopathy at the L-S area, and that this was due to a 
worker's compensation injury on November 1989.  D. Corbett, 
D.C. further opined that since the November 1989 accident, 
there had been other factors which had complicated the 
veteran's condition, namely his left knee cartilage 
condition, and that this had caused postural and mechanical 
deficits which had complicated his low back problems.  Once 
again, no specific additional disability was identified.

VA March 2000 spine examination revealed that the veteran 
reported a history of chronic low back pain and having hurt 
his back originally in the Navy in 1974 when he jumped out of 
his bunk.  The examiner noted that treatment, however, seemed 
to start with chiropractic treatments in the latter part of 
1989 after he had sustained a low back pain with twisting 
injury at work with P. S. A. Company in August 1989.  Since 
then, he had been under the care of D. Corbett, D.C.  A 
worker's compensation case in connection with that accident 
had apparently resolved.  Past X-rays had reportedly shown 
spina bifida occulta of the S1 spinal segment, and he had 
undergone a couple of MRI's.  A MRI of the lumbar spine in 
1989 revealed no herniated nucleus pulposus but some mild 
narrowing of L2-3 and mild disc bulges at L3-4, L4-5, and L5-
S1.  His current complaint was chronic low back pain with any 
or no movement, and the diagnosis was chronic low back 
syndrome and DJD.  The examiner concluded that no medical 
evidence of back problems as a result of the veteran's knee 
condition were appreciated.  The veteran did ambulate 
antalgically secondary to his left knee service-connected 
condition which could add undue mechanical stress on his 
lower back.  However, historically, his low back pain 
treatment apparently began after his August 1989 work injury 
and there was no evidence of radiculopathy.  The examiner 
opined that the veteran's previously noted lumbar narrowing 
and disc bulges as far as origins seemed more likely than not 
related to his August 1989 work injury and not to his left 
knee condition.  Because of the antalgic gait and chronic 
favoring of the left knee, the examiner did state that he 
might aggravate his chronic low back pain condition.

A VA outpatient record from March 2000 reflects the veteran's 
complaint of a chronic left knee and back problem with 
increased pain and muscle spasm.  Physical examination 
revealed that the veteran was walking with a cane and brace 
on the left knee, and that there was some tenderness on the 
knee and lower back.  The assessment included chronic back 
and left knee pain.

Private orthopedic evaluation with Dr. J. Pullekines in June 
2000 noted the veteran's history of an apparent ACL injury, 
medial meniscus tear on the left knee during service.  It was 
further noted that subsequent to that, over the last ten 
years or so, the veteran had apparently had a lot of problems 
with the knee and back, especially his back, which seemed to 
be related to a 1989 work injury.  The veteran also related 
his back problems to problems with his knee, which would get 
sore and go out.  The veteran protected the knee with an 
antalgic gait and his back reportedly hurt most of the time.  
Examination of the knee revealed a grade II and grade III 
instability and a previous MRI was noted to reflect complete 
absence of the ACL and meniscus.  It was also noted that the 
veteran had several MRI's of his spine which showed various 
disc bulges and Schmorl's nodes and some degenerative 
changes, but nothing acute or what was considered surgical.  
The examiner believed that there was no doubt that the 
veteran had an unstable knee with early degenerative changes 
secondary to injury, and that the bad knee and antalgic gait 
"may" be related to aggravation of any back problems that 
he "may" have.  It was further noted that the veteran had 
chronic low back syndrome, and that it was unclear whether 
reconstruction surgery on the knee would affect his back.  
The impression of Dr. J. Pullekines was unstable left knee 
with degenerative changes secondary to service-related injury 
that may be aggravating his chronic low back pain.

Additional medical records received by the RO in June and 
July 2000 included a September 1998 medical report and a 
March 2000 medical statement from D. Corbett, D.C.  The 
September 1998 report reflects the veteran's report of a disc 
problem at L3-5 in 1984 and another disc problem in 1998 at 
L3-5 and S1.  In his March 2000 statement, D. Corbett, D.C. 
noted that he had been treating the veteran since the 
veteran's work-related injury in August 1989, and that 
initially, the veteran complained of lower back pain and 
stiffness, sacroiliac pain and right knee pain.  The 
diagnosis at that time was acute lumbar spine strain, 
intervertebral disc disorder and lumbar segmental 
dysfunction.  Treatment consisted of chiropractic adjustment 
with modalities of electromuscle stimulation, ultrasound, 
cryotherapy and trigger point therapy.  MRI findings were 
indicated to reveal multiple levels of lumbar disc bulges, 
disc desiccation and neural foraminal narrowing which were 
consistent with the veteran's ongoing complaints of pain.

However, D. Corbett, D.C. went on to indicate that over a 
period of these years, there had been adaptive, compensations 
and antalgic postural changes.  Specifically, the veteran's 
back problems and right knee pain gradually caused him to 
support most of his weight on his left leg and knee.  Due to 
this postural compensation, D. Corbett, D.C. opined that the 
veteran's left knee now had to help him balance his weight 
and provide help with his gait when walking.  Complicating 
this transition was the fact that the veteran had damage to 
his left knee occurring many years earlier while in the 
service.  Therefore, preexisting damaged structure now had to 
help to support more recent damaged structure.  "Predictably 
this has resulted in the ability of the patient to walk, 
except for very short periods of time, with sharp lumbar pain 
and crepitus and buckling of his left knee."  Currently, the 
examiner related that even with care to prevent further 
deterioration of his lumbar spine, the knees, especially the 
left, had deteriorated at a faster pace.  Thus, he believed 
that the veteran's physical impairments would continue to 
deteriorate leading to permanent disability.  The examiner 
did not relate any specific back disability to service or to 
the veteran's service-connected left knee disorder, and did 
not identify a specific increase in back disability as being 
related to the veteran's left knee disorder.

A VA outpatient record from September 2000 reflects the 
veteran's complaint of continued pain in his back and left 
knee.

October 2000 VA medical examination revealed that the 
veteran's claims file and films were made available for the 
examiner's review in conjunction with the examination.  The 
chief complaint was chronic low back pain secondary to a 
service-connected left knee injury.  The veteran reported 
that he sustained a back injury in 1989.  Since that time he 
had had constant pain with any type of motion, and believed 
that his left knee injury had altered his body mechanics with 
ambulation to the point that it caused flare-ups of his back 
injury on a daily basis.  He reported that the pain started 
in his knee and then would shoot into his back.  The veteran 
further claimed that his back symptoms were exacerbated by 
his knee injuries secondary to a change in overall body 
mechanics.  As such, the examiner evaluated the history of 
the veteran's knee injuries.  In this regard, the veteran 
described an initial left knee injury when he twisted the 
knee in the process of jumping of a bunk in 1974.  There was 
subsequently a second injury which occurred while exiting the 
intake duct on a plane, at which time there was effusion.  A 
subsequent let knee injury occurred in January 1976 while 
playing football.  Again, there was effusion and a diagnosis 
of knee strain with traumatic hemarthrosis.  

The October 2000 VA examiner went on to note that the veteran 
was subsequently seen by Dr. G. Cottington in October 1978, 
at which time there was effusion and positive anterior drawer 
sign consistent with ACL injury.  An arthrogram at that time 
revealed a tear of the medial meniscus and a possible ACL 
injury, and there was surgical intervention in January 1979.  
A bucket-handle tear was noted as was the complete atrophy of 
the ACL.  The VA examiner believed that it was likely that 
the veteran sustained at least a partial disruption of his 
ACL in January 1976, and completed the tear in October 1978.  
Examination in April 1976 was indicated to reflect 0 to 135 
degrees of motion range, no ligamentous laxity on the left 
knee, and negative findings on the right.  As for the right 
knee, it was noted that the veteran reported an injury in 
January 1975, when he struck his knee on a tow tractor.  The 
diagnosis was possible meniscal tear, but subsequent 
examination had been negative except for some slight 
crepitation on ranging the knee through flexion and 
extension.

The examiner indicated that the first report of back injury 
was in 1989, with back strain noted in September and October 
1989.  The veteran was a steel worker at this time and lifted 
heavy loads.  The diagnosis was back sprain.  Since that 
time, the veteran had undergone numerous treatments, the 
majority of which had been with D. Corbett, D.C.  A MRI of 
the back in November 1989 revealed no evidence of herniation, 
but there was a mild decreased in disc height at the L2-3 
interval level and disc bulging at multiple levels, L3-L4, 
L4-L5, and L5-S1. 

Evaluation of the lower extremities revealed equal muscle 
girth at the level of the thigh and the calf without atrophy.  
Reflexes were 2+ at the level of the knee and symmetric.  
Pinprick evaluation did reveal a decrease on the left in the 
distributions of the lateral plantar and medial side.  Of 
note, was the fact that the calcaneal branch on the left side 
remained intact with normal sensation despite the decreased 
sensation in the lateral plantar and medial plantar nerves, 
and motor function revealed 5 out of 5 motor strength with 
ranges of the toes, ankles, knees and hips.  Knee range of 
motion revealed full extension and active flexion the right 
and left knee to 110 and 90 degrees, respectively.  Passive 
flexion was to 130 degrees bilaterally.  Evaluation of the 
right knee revealed minimal crepitation at the patellofemoral 
joint and the left knee exhibited some tenderness on 
palpation over the medial joint line, Grade II anterior 
drawer, and findings consistent with disruption of the ACL.

Evaluation of the thoracolumbar spine revealed tenderness at 
the T5 area and discomfort from T10 down the remainder of the 
lumbar spine to the sacrum.  October 2000 X-rays of the 
lumbar spine were interpreted to reveal osteophyte formation 
off the anterior aspect of the vertebral body at the L2, L3, 
and L4 area.  There was no foraminal encroachment and no 
signs of facet hypertrophy aside from some slight change at 
the L5-S1 level which did not encroach the neural foramen.  
There was also a mild midline defect at the first sacral 
interval area consistent with spinal bifida occulta.  

The examiner's impression was mild degenerative changes of 
the lumbar spine, which was consistent with the normal aging 
process.  The examiner noted that the MRI reports indicated 
multiple areas of disc bulging, and that the incidence of 
disc bulging of patients under 40 who have disc bulges is 
approximately 35 percent.  With aging, this number increased, 
and was approximately 90 percent in those over the age of 65.  
The veteran's disc bulges were considered to be consistent 
with the aging process and there was no evidence of 
radiculopathy.  Physical examination was also noted to 
exhibit normal motor strength, no muscular atrophy, 
symmetrical reflexes, and the only abnormal sensory deficit 
was noted in the medial and lateral plantar nerve 
distributions of the left foot.  With the calcaneal branch 
being intact and normal to sensation, the examiner believed 
this indicated that a possible compressive neuropathy was not 
at the level of the back but was distal at approximately the 
level of the ankle where the calcaneal, medial plantar, and 
lateral plantar nerves branched from the tibial nerve.

In regard to the veteran's knee altering his body mechanics 
and speeding the process of degenerative changes of his back, 
the examiner noted that the veteran was fairly sedentary by 
his history report of unemployment since 1989, and there was 
evidence of numerous individuals having disruption of the ACL 
and participating in strenuous activities such a downhill 
skiing.  The examiner was also unaware of any reported 
incident of an increased incidence of spinal arthrosis in 
these individuals.  The examiner further commented that 
several individuals over the age of 40 who were no longer 
partaking in pivoting and cutting type activities, elected 
not to reconstruct their ACL.  Through the compliant use of 
physical therapy to help strengthen the hamstring and 
quadriceps muscles, these individuals were capable of 
participating in their activities of daily life and seeking 
gainful employment.

The examiner reiterated that he was not aware of any study 
that had documented any increase in the incidence of 
development of spinal arthrosis in these individuals, and 
that new literature was even raising doubt about the 
association of ACL disruption and the development of knee 
arthrosis.  By examination, the veteran definitely had a 
disruption of his ACL, but the previous history of 
meniscectomy was the likely history of his knee arthrosis.

The examiner opined that the veteran did have mild 
degenerative changes in his back, but that these were 
consistent with the normal aging process, and, within a 
reasonable degree of medical certainty, he did not feel the 
arthritic process of his back was being hastened by the ACL 
deficient knee.  Regarding limitation of motion, the examiner 
believed that this was largely psychologic in nature, as the 
veteran had limited himself from forward flexing over concern 
about further damaging his back and herniating his lumbar 
disc.  Consequently, his muscles were now becoming somewhat 
contracted and when he moved into an arc of motion that he 
was not normally subjecting his back to, he was causing a 
stretch to these muscles, therefore, leading to discomfort in 
his lower back.  This was similar to the process seen in 
someone with tight hamstrings.

The above opinions were stated by the examiner to be based on 
a reasonable degree of medical certainty based on this 
physician's training and experience as a board eligible 
orthopedic surgeon.

In a medical report, dated in November 2000, D. Corbett, D.C. 
noted that he began treating the veteran at the time of his 
workman's compensation injury on August 22, 1989, at which 
time the veteran initially complained of lower back pain and 
stiffness, and sacroiliac pain with associated right knee 
pain.  D. Corbett, D.C. also reiterated his conclusions with 
respect to adaptive, compensations, and antalgic posture 
changes arising from the veteran's back and knee problems.  
D. Corbett, D.C. went on to opine that such impairment 
resulted in the veteran's inability to walk for more than 
short periods without sharp lumbar spine back and crepitus 
resulting in buckling of the left knee, and that the veteran 
was in need of periodic assistance in his daily activities.

In June 2001, the veteran submitted a statement asserting 
various inaccuracies and other deficiencies he observed in 
his review of the examination report from the October 2000 VA 
medical examination, including the refusal to accept offered 
medical reports, and an inaccurate report of the veteran's 
employment history.


II.  Analysis

The Board has reviewed all of the evidence of record, which 
includes pertinent medical opinions from both private and VA 
examiners, and has considered entitlement to service 
connection for a back disability as directly related to 
service, as having been incurred within one year of service 
(in the case of DJD of the back), and as connected to the 
veteran's service-connected left knee disorder.  The Board 
has additionally considered all of the many specific 
contentions raised by the veteran, including his assertions 
that the October 2000 VA examiner's opinion should be given 
less weight as a result of the status of the VA examiner as 
"board eligible," that the October 2000 examiner 
inaccurately reported various statements of medical and 
employment history and/or did not adequately consider the 
veteran's complaints or the findings obtained in his 
examination of the veteran, that the VA examiner refused to 
accept additional pertinent medical records offered by the 
veteran at the time of the examination, and that the examiner 
failed to adequately consider the November 1997 report of Dr. 
G. Cottington which noted the absence of the left ACL one 
year prior to the veteran's operation in 1978, and that 
"this present is secondary to a present back and right knee 
condition.  One compensating for the other."  

However, the Board finds that the critical issue for 
appellate consideration is whether there is some identifiable 
back disability that is either related by competent medical 
opinion to service, to a period of one year following service 
(in the case of DJD), or to the veteran's service-connected 
left knee disorder, and as will be shown more fully below, 
while the evidence of record does demonstrate left knee and 
back disabilities, it does not demonstrate a relationship 
between an existing back disorder and service, a relationship 
between DJD of the back and a period within one year after 
service, or the linkage of an existing identifiable back 
disorder or identifiable increase in such disorder to the 
veteran's service-connected left knee disorder.  

First, with respect to the veteran's theory of direct service 
connection for a back disorder, while June 1977 reserve duty 
examination did reveal a history of recurrent back pain, and 
an additional report of twisting or wrenching the back, these 
complaints were not found by the examiner at that time to be 
associated with an existing disability, and indeed, at that 
time, the veteran's spine was indicated to be normal on 
clinical evaluation.  

Thereafter, the record does not reflect treatment or reports 
of back pain until October 1989, at which time a private 
hospital record reflects that the veteran had been seen the 
previous August and September for back pain and was now 
complaining of lower back pain from a work injury of lifting 
and twisting, and that there was a diagnosis of low back 
sprain.  In addition, the October 1989 record does not 
reference a back injury in service.  Moreover, neither this 
nor any other medical evidence demonstrates that any current 
back disorder is causally related to active service as is 
required to establish service connection and while the 
veteran reported a history at his March 2000 VA spine 
examination of hurting his back originally in the Navy in 
1974 when he jumped out of his bunk, this was not noted in 
his service medical records or at the time of the reserve 
duty examination in June 1977, and indeed, there were no such 
assertions by the veteran at the time of the veteran's 
original application for compensation filed in December 1994, 
at the time of VA general medical examination in March 1995, 
at his April 1996 VA bones examination, or even by reports of 
medical history contained within a medical report from D. 
Corbett, D.C. as recently as November of 2000.  In any event, 
as a lay person, the veteran is unable to say whether any 
current back symptoms are related to any symptoms he 
experienced during service.  Espiritu v. Derwinki, supra.  
The Board further notes that VA examination has not related 
any current back disability to an injury in service, nor has 
any medical evidence linked DJD of the back to service or to 
a period of one year following service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a back disorder on 
either a direct or presumptive basis.

As for the veteran's more vigorously pursued claim for 
service connection for a back disorder as secondary to 
service-connected disability, the Board will review each of 
the relevant medical opinions and the basis for each opinion. 

The November 1997 opinion of Dr. G. Cottington, an orthopedic 
surgeon who initially treated the veteran for his left knee 
problem just over two years after service separation, 
primarily focuses on whether the veteran's left knee disorder 
is related to service and then comments that "this present 
is secondary to a present back and right knee condition.  One 
compensating for the other."  While the Board does not 
dispute that there was more than adequate foundation for Dr. 
G. Cottington to offer an opinion regarding the etiology of 
the veteran's left knee disorder, the Board does not attach 
significant probative value to his opinion as to a 
relationship between the left knee and a current back 
disorder.  First and most importantly, the doctor does not 
identify specific back disability or increased back 
disability referable to the veteran's left knee disorder.  
Secondly, assuming that by "this present" the doctor is 
referring to current left knee disability, the doctor only 
specifically indicates that the left knee problem is 
secondary to a present back and right knee disorder, and not 
that a present back disorder is secondary to left knee 
disability, and the phrase "[o]ne compensating for the 
other" clearly could be interpreted to mean only that the 
left knee was compensating for back and/or right knee 
problems and not that back and/or right knee disability was 
compensating for the left knee problem.  This would also be 
consistent with the earlier portion of Dr. G. Cottington's 
medical statement which clearly focused on the etiology of 
his left knee disorder.  Based on all of the foregoing, the 
Board attaches little probative value to Dr. G. Cottington's 
statement with respect to its support of a relationship 
between current back disability and service-connected 
disability.

As for the veteran's additional contention that Dr. G. 
Cottington's opinion should be given more weight as a result 
of his status as a Board Diplomate of the American Board of 
Orthopedic Surgery as opposed to the October 2000 VA 
examiner's status of "board eligible," while the Board has 
accorded some consideration to this distinction, the Board 
finds that it does not address the primary problem with the 
this doctor's opinion.  More specifically, Dr. G. 
Cottington's opinion is primarily of limited probative value 
because he does not specifically identify back disability 
which he relates to service or to a period of one year 
following service, or an increase in back disability which he 
relates to service-connected disability.

The Board further recognizes that the initial October 1997 
medical statement from D. Corbett, D.C. does opine that the 
veteran's recent exacerbation of his low back pain had, in 
part, been due to the posture effects of an absence of the 
left cruciate ligament as shown by Dr. G. Cottington's 
examination of January 1978, and that he similarly offers in 
February 1998 that although he relates a diagnosis of 
intervertebral disc disorder to a worker's compensation 
injury on November 1989, the veteran's left knee cartilage 
condition had caused postural and mechanical deficits which 
had complicated his low back problems.  However, once again, 
the Board finds that this opinion is of little probative 
value since it does not identify specific back disability 
that was caused by the veteran's left knee disorder under 
38 C.F.R. § 3.310 or some identifiable additional disability 
that was related to the veteran's left knee disorder under 
Allen v. Brown, supra. 

Subsequent statements from D. Corbett, D.C. in March 2000 and 
November 2000 are found to merely reiterate adaptive, 
compensations and antalgic changes between back problems, 
right knee problems, and the veteran's left knee disorder, 
again without directly linking a specific back disability to 
the left knee disorder under 38 C.F.R. § 3.310(a), or 
identifying some increase in existing back disability that 
was related to the veteran's left knee disorder under Allen 
v. Brown, supra.  In addition, when D. Corbett, D.C. 
indicates that a preexisting damaged structure must now help 
to support more recent damaged structure, if the latter is 
meant to identify some damage to the back, it is once again 
not specified or noted to be permanent in nature.  Moreover, 
the Board's review of the overall opinion reflects that it 
more particularly seeks to opine the existence of increased 
deterioration of the veteran's right knee as a result of the 
veteran's back and left knee disorders, and not increased 
deterioration of the back as a result of the veteran's left 
knee disorder.  The Board must again emphasize that the 
critical issue in this case is not whether there is existing 
back and left knee disability, but rather, whether there is 
back disability or identifiable increase in back disability 
that is related by competent medical evidence to the 
veteran's left knee disorder.  The medical reports and 
statements of D. Corbett, D.C. do not identify an existing 
back disability or increase in back disability as related to 
service-connected disability, and are therefore of limited 
probative value.

Finally, as for the opinion of Dr. J. Pullekines from June 
2000, the Board finds this opinion to be less persuasive than 
the earlier opinions.  First, this examiner opines that the 
veteran's bad knee and antalgic gait may be related to 
aggravation of any back problems he may have, and his 
impression was unstable left knee with degenerative changes 
secondary to service related injury that might be aggravating 
the veteran's chronic low back pain.  Thus, this examiner 
merely opines a possible relationship between the service-
connected left knee disorder and a low back disorder, and 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2000).  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); (Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

The Board recognizes that the veteran has submitted the 
opinion of Dr. J. Pullekines to support the contention that 
his left knee disorder aggravates his low back condition.  
However, the Board finds that this evidence is not as 
persuasive as the evidence against his claim.  While specific 
back disabilities are identified, Dr. J. Pullekines does not 
relate any specific disability to service, to a period of one 
year following service, or to the veteran's left knee 
disorder.  As for his conclusion that the veteran's chronic 
low back pain was aggravated by his left knee, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be established.  
Sanchez-Benitez v. Principi, No. 00-7099 (Fed.Cir. August 3, 
2001).  

As for the additional contention that the opinion of Dr. J. 
Pullekines should be given more weight than the opinion of 
the "board eligible" October 2000 VA examiner, it is not 
entirely clear whether this physician is board certified, and 
in any event, it only expresses a possible relationship 
between the veteran's back pain and left knee disorder, and 
as was noted previously with respect to the opinions of D. 
Corbett, D.C. and Dr. G. Cottington, it does not specifically 
identify back disability which he relates to service or to a 
period of one year following service, or an increase in back 
disability which he relates to service-connected disability.

On the other hand, the Board finds that the VA medical 
opinions are more responsive to the specific issues under 
consideration and are, in general, based on statements of 
relevant medical history more contemporaneous to that history 
and on a more comprehensive review of the entire evidence of 
record.  The March 2000 VA spine examiner opined that the 
veteran's previously noted lumbar narrowing and disc bulges 
as far as origins seemed more likely than not related to his 
August 1989 work injury and not to his left knee condition, 
and although this examiner further stated that because of the 
antalgic gait and chronic favoring of the left knee, the 
veteran might aggravate his chronic low back pain condition, 
this is again found to be speculative in nature and does not 
identify a permanent back disability or permanent increase in 
existing back disability that is referable to the veteran's 
left knee disorder.

As for the most recent VA medical examination, while the 
Board appreciates the veteran's assertions regarding certain 
inaccuracies contained within the report from this 
examination, these inaccuracies are not shown to be 
significantly material to disposition of the issue at hand 
and the Board finds that overall, this report is reflective 
of a comprehensive and thorough examination of the veteran 
which is then followed by thoughtful and reasoned analysis.  
The information contained within the report clearly reflects 
the examiner's review of the entire claims file, his ultimate 
conclusions are stated specifically and in detail, and he 
supports his conclusions by evidence in the record.  
Essentially, this examiner is found to have thoroughly 
examined the veteran and the record, to have then addressed 
whether any of the back symptoms or disorders were associated 
with disability that could be related to either service or 
service-connected disability, and to have then concluded that 
the back symptoms or disabilities identified by way of 
examination had not been linked to service or service-
connected disability.  Mild degenerative changes of the 
lumbar spine were found to be consistent with the normal 
aging process, abnormal sensory deficit was not at the level 
of the back, and limitation caused by alteration in body 
mechanics was found to be more likely due to the veteran's 
sedentary lifestyle.  In addition, the examiner provided 
these opinions based on a reasonable degree of medical 
certainty as opposed to some lesser degree of probability or 
possibility.  The Board also does not find any material 
omission on the part of this examiner in the formulation of 
his opinion.  

In addition, accepting the fact that it is the veteran's 
sincere belief that he has current back disability referable 
to his left knee disorder, as a lay person, the veteran is 
unable to say whether any current back symptoms are related 
to his service-connected left knee disorder.  Espiritu v. 
Derwinski, supra.

As for the veteran's additional contentions that the October 
2000 VA examiner refused to accept additional pertinent 
medical records offered by the veteran at the time of the 
examination, and that the examiner failed to adequately 
consider the November 1997 report of Dr. G. Cottington, the 
Board would first point out that the October 2000 examiner 
related that he reviewed the entire record and the Board has 
no basis to dispute this representation.  In addition, if 
there were pertinent records that were not contained in the 
claims file and refused by the examiner at the time of the 
examination, the veteran would have been able to furnish 
those records to the RO, and with the exception of the 
November 2000 report from D. Corbett, D.C., there is no 
indication that any additional treatment records were 
received by the RO prior to the return of this matter to the 
Board.  As for the latter contention, as was indicated 
earlier, the October 2000 examination report reflects a 
summary of Dr. G. Cottington's medical report and the other 
private records, and the Board has no reason to doubt that it 
was not fully considered by the examiner.  The Board would 
further note that the record reflects that VA examiners 
consistently took the veteran's private medical treatment 
into consideration, beginning with the VA general medical 
examination in March 1995.  

In summary, in assessing the evidence in support of the claim 
and that which is against, the Board finds that for the 
reasons noted above, the opinions seeking to assert some 
relationship between current back symptomatology and service-
connected disability are found to be less persuasive and of 
less probative value than the opinions of the October 2000 VA 
medical examiner who was most responsive to the issues of 
etiology that needed to be addressed in this matter, reviewed 
the complete record and history, considered all of the 
elements of the veteran's claims and theories, and concluded 
that there was no basis to connect an existing back disorder 
to service or service-connected disability.  The 
preponderance of the evidence in this matter is against the 
claim, and thus the benefit of the doubt doctrine is not for 
application.




ORDER

The claim for service connection for a back disorder, to 
include as secondary to a service-connected disability, is 
denied.


REMAND

With respect to the issues of service connection for major 
depressive disorder, as secondary to service-connected 
disability, and entitlement to special monthly pension, the 
law provides that when there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Malincon v. West, 
12 Vet. App. 238 (1999).  Consequently, the Board concludes 
that in view of its finding that the veteran filed a timely 
notice of disagreement in June 2001 with the rating decision 
that denied these issues in May 2001, the Board is now 
required to remand this claim for issuance of an appropriate 
statement of the case.  

After the RO has been given the opportunity to cure such a 
defect, the claim will be returned to the Board only if the 
veteran perfects his appeal in a timely manner.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent a 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required -- indeed, it had no authority -- to proceed to 
a decision") (citation omitted).  

Appellate consideration of the veteran's claim for service 
connection for major depressive disorder and special monthly 
pension are deferred and these claims are remanded to the RO 
for the following development:

The RO should furnish the veteran a 
Statement of the Case addressing the 
claims for service connection for major 
depressive disorder and special monthly 
pension, and afford him an opportunity to 
perfect an appeal of the RO's denial of 
these issues by submitting a substantive 
appeal in response thereto.  Any 
additional action considered necessary to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  The RO should advise the 
veteran that the claims file will not be 
returned to the Board for appellate 
consideration of these issues following 
the issuance of the Statement of the Case 
unless he perfects his appeal.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claims.  The veteran is free to perfect his appeal of the 
denial of these issues and to submit any additional evidence 
he wishes to have considered in connection with this appeal.  
However, he is not obligated to act unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

